Citation Nr: 1028081	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-05 896	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than October 16, 
2000 for the grant of service connection for bilateral hearing 
loss, including on the basis of clear and unmistakable error 
(CUE) in a September 1996 rating decision initially considering 
and denying this claim.

2.  Entitlement to an effective date earlier than July 12, 2004 
for the grant of service connection for tinnitus, including on 
the basis of CUE in that same September 1996 rating decision also 
initially considering and denying this claim.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1959 
to May 1962.

The Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, initially considered - and denied - claims 
for service connection for bilateral hearing loss and tinnitus in 
September 1996.

The RO subsequently lost or misplaced the Veteran's claims file, 
so it was rebuilt.

On October 16, 2000, the Veteran filed a petition to reopen these 
claims for service connection for bilateral hearing loss and 
tinnitus - which the RO denied in July 2001.  He appealed to the 
Board of Veterans' Appeals (Board/BVA), to the extent the RO had 
denied the petition to reopen his claim for service connection 
for bilateral hearing loss.

The Board remanded this bilateral hearing loss claim to the RO in 
June 2004, via the Appeals Management Center (AMC), for further 
development and consideration.

The Veteran subsequently, on July 12, 2004, filed another 
petition to reopen his claim for service connection for tinnitus.



And after completing the requested remand development, the RO 
issued another decision in April 2005 granting service connection 
for bilateral hearing loss and assigning an initial 0 percent 
(i.e., noncompensable) rating retroactively effective from 
October 16, 2000, the date of receipt of the Veteran's petition 
to reopen this claim on the basis of new and material evidence.  
The RO also granted service connection for tinnitus and assigned 
an initial 10 percent rating retroactively effective from July 
12, 2004, the date of receipt of his most recent petition to 
reopen this additional claim.

In April 2006, in response, the Veteran submitted a notice of 
disagreement (NOD), including an amended NOD, asserting he was 
entitled to an earlier effective date of April 10, 1996, for both 
grants of service connection, because that was the date he 
initially filed these claims for bilateral hearing loss and 
tinnitus and since the RO committed CUE in the September 1996 
decision that initially considered and denied these claims.  He 
also disagreed with the initial 0 percent rating for his 
bilateral hearing loss and requested separate ratings for each 
ear for his tinnitus - since, like his hearing loss, it, too, is 
bilateral.  As well, he requested consideration of an extra-
schedular evaluation.

The Veteran subsequently, in August 2007, had an informal 
conference with a decision review officer (DRO) at the RO, rather 
than a hearing, and withdrew the claim for higher, i.e., separate 
ratings for his tinnitus.  See 38 C.F.R. § 20.204.  
His withdrawal of this claim apparently was because there is no 
higher rating for this condition - irrespective of whether it is 
unilateral or instead bilateral.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2009).  See also Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

And following some additional development of his remaining 
claims, the RO issued a rating decision and statement of the case 
(SOC) in December 2007 denying earlier effective dates for the 
bilateral hearing loss and tinnitus and a higher initial rating 
for the bilateral hearing loss.  The RO also determined there was 
not CUE in the September 1996 decision that initially considered 
and denied the claims for service connection for bilateral 
hearing loss and tinnitus.

The Veteran responded by filing a timely substantive appeal (VA 
Form 9) in February 2008 to perfect his appeal to the Board 
concerning these remaining claims.  See 38 C.F.R. § 20.200 
(2009).

The RO has since, in October 2009, issued a supplemental SOC 
(SSOC) concerning these claims, and in April 2010, in further 
support of these claims, the Veteran testified at a hearing at 
the RO before the undersigned Veterans Law Judge of the Board - 
commonly referred to as a Travel Board hearing.  
During the hearing, the Veteran's representative submitted a 
summary of the Veteran's assertions and arguments - including 
regarding CUE as a means of assigning an earlier effective date 
for the bilateral hearing loss and tinnitus.  And as also noted 
during the hearing, this summary is duplicative of information 
already in the file and, as such, does not require a waiver for 
the Board to consider this additional evidence before the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  So the Board is 
proceeding with the adjudication of the claims.


FINDINGS OF FACT

1.  The Veteran, who served on active duty in the military from 
June 1959 to May 1962, initially filed claims for service 
connection for bilateral hearing loss and tinnitus on April 10, 
1996.

2.  Because, however, the RO lost his claims file, the Board is 
unable to determine from the limited information and evidence 
available in the rebuilt file whether he timely appealed the RO's 
September 1996 rating decision in question that initially 
considered and denied his claims for service connection for 
bilateral hearing loss and tinnitus.



3.  Moreover, because of this looming uncertainty resulting from 
the misplacement of his original file, the Board must resolve all 
reasonable doubt in his favor and presume, as he is alleging, 
that he timely appealed that initial September 1996 decision 
denying these claims.  This is especially true since there is 
contemporaneously dated evidence in the rebuilt file indicating 
he had a history of bilateral hearing loss and tinnitus 
consistent with prior noise exposure, and keeping in mind that he 
had served as a rifleman in the military and had no recreational 
or other occupational noise exposure as a civilian that could 
alternatively have accounted for the eventual onset of these 
conditions.

4.  That initial September 1996 decision, therefore, never became 
final and binding on him based on the evidence then of record - 
rather, has remained pending, in turn negating any need to submit 
new and material evidence to reopen these claims or collaterally 
attack that initial decision on grounds of CUE.

5.  The results of a September 2007 VA Compensation and Pension 
(C&P) audiology examination indicate Level I right ear hearing 
acuity and Level VI for the left ear; and the results of a prior 
March 2005 VA C&P audiology examination indicate Level I right 
ear hearing acuity and Level II left ear hearing acuity.  

6.  The reports and results of all other audiograms of record, 
particularly those done at private clinics, are not presented in 
a format required by the applicable regulation for determining 
the severity of the bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of April 
10, 1996, for the grant of service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.160, 3.400 (2009).

2.  But the criteria are not met for an initial compensable 
rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of letters dated in November 2000, June 2004, and November 
2008, the RO and AMC advised the Veteran of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  And as specifically concerns his claims for 
earlier effective dates, this included apprising him that he 
needed to show evidence of earlier-filed claims that did not 
become final and binding in the absence of a timely appeal.  
Huston v. Principi, 17 Vet. App. 195 (2003).

For claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 
2008).  Consider, as well, that the RO issued the November 2000 
and June 2004 VCAA notice letters prior to initially adjudicating 
his claims in April 2005, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

It equally deserves mentioning that the most recent November 2008 
letter also informed him of the downstream disability rating and 
effective date elements of his claims - keeping in mind they 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection, since granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



In cases, as here, where the claims arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, since granted, and he has 
appealed downstream issues such as the initial ratings assigned 
and the effective dates of service connection, his initial 
underlying claims have been more than substantiated - they have 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, 22 Vet App 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thereafter, once a 
NOD has been filed contesting these downstream disability rating 
and effective date issues, the notice requirements of 38 U.S.C. 
§§ 5104 and 7105 regarding a rating decision and SOC control as 
to the further communications with the Appellant, including 
insofar as what evidence is necessary to establish a more 
favorable decision with respect to these downstream elements of 
the claims.  And the Veteran received this required SOC in 
December 2007 discussing the reasons and bases for assigning the 
particular effective dates for his bilateral hearing loss and 
tinnitus and the reasons and bases for not assigning a higher 
initial disability rating for his bilateral hearing loss, 
citing the applicable statutes and regulations.  He also since 
has received another SOC in February 2009, discussing the reasons 
and bases for not finding CUE in the earlier September 1996 
decision in question in not granting service connection for these 
conditions, and an even more recent SSOC in October 2009 
containing further discussion of these downstream claims.

And, in any event, as mentioned, the RO already had sent him 
Dingess notice in November 2008 concerning the downstream 
disability rating and effective date elements of his claims.  
Moreover, since providing that additional VCAA notice, the RO has 
readjudicated the claims in the October 2009 SSOC, including 
considering the evidence submitted or otherwise obtained in 
response to that additional notice.  This is important to point 
out because even if, arguably, the notice provided prior to the 
initial adjudication of the claims was inadequate or incomplete, 
this timing error can be effectively "cured" by providing any 
necessary 


VCAA notice and then going back and readjudicating the claims - 
such as in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an opportunity 
to participate effectively in the adjudication of the claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), that prejudicial deficiencies in the timing or 
content of a VCAA notice can be cured by showing the essential 
fairness of the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders, 487 F. 
3d at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to develop 
the case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments." 
Vazquez, 2009 WL 2835434, at 10.  

The November 2008 VCAA notice letter mentioned meets these 
revised 
Vazquez-Flores' requirements.

And as for the duty to assist, the Veteran's claims file as 
mentioned was lost some time after the RO's initial decision in 
September 1996 and has since been rebuilt, but his service 
treatment records are still mostly missing.  The RO requested 
these records from the National Personnel Records Center (NPRC), 
a military records repository, but the NPRC indicated in response 
that these records already had been forwarded to the RO and, 
thus, were no longer at the NPRC.  The RO also sent the Veteran a 
letter in January 2002 requesting that he assist in rebuilding 
his claims file by providing copies of any relevant information 
or evidence in his personal possession.  Given these attempts by 
VA to rebuild his claims file - including attempting to obtain 
his complete service records, the Board finds that additional 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (c)(3).

When, as here, at least a portion of the service or other records 
are lost or missing, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claims, and to explain the reasons and 
bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, missing service records do not lower the threshold for 
an allowance of a claim.  There is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

And so, as for the duty to assist, the RO and AMC obtained or 
made reasonable attempts to obtain and rebuild the Veteran's 
claims file - so as to in turn have the benefit of his service 
treatment records (STRs), service personnel records (SPRs), 
private medical records and VA medical records.  Therefore, as 
there is no indication that any additional evidence remains 
outstanding, which is obtainable, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

There is one final preliminary point worth also mentioning.  The 
VCAA does not apply to the claims to the extent they are 
predicated on the notion there was CUE in the prior September 
1996 decision.  This is true, incidentally, irrespective of 
whether the Board or the RO issued that decision.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not 
apply to Board CUE motions) and Baldwin v. Principi, 15 Vet. App. 
302 (2001) (holding VCAA does not apply to RO CUE claims, 
either).

II.  Entitlement to Earlier Effective Dates for the Granting of 
Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran, who served on active duty in the military from June 
1959 to May 1962, initially filed claims for service connection 
for bilateral hearing loss and tinnitus on April 10, 1996.

Since he did not file the claims for service connection for these 
conditions within one year of his discharge from service (meaning 
by May 1963), April 10, 1996, is the earliest possible effective 
date he may receive for their eventual grant of service 
connection.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

And, indeed, in his written and oral testimony, this is the 
effective date the Veteran is requesting - April 10, 1996, the 
date he initially filed these claims.

The RO denied these initial claims in September 1996, concluding 
that, although the Veteran's STRs indicated he had complained of 
difficulty hearing in his right ear in March 1962, so while in 
service, no subsequent complaints or treatment were noted in his 
STRs - including in the report of his military separation 
examination performed in August 1962 when he did not identify or 
describe a hearing loss in either ear, right or left.



The RO also denied the claim for bilateral hearing loss in that 
initial September 1996 decision because the Veteran's complaint 
of discomfort and impaired hearing in his right ear during 
service, in March 1962, apparently had resolved by the time of 
his separation from service without permanent (i.e., chronic) 
residual disability.  As well, the RO determined there was no 
indication of hearing loss (apparently referring to sensorineural 
hearing loss in particular) within one year of discharge from 
service, to the required compensable degree of at least 10-
percent disabling, to otherwise warrant presuming bilateral 
hearing loss had been incurred in service.

Lastly concerning this claim for bilateral hearing loss, the RO 
determined there was no evidence of continuity of "treatment" 
(this mistaken reference should instead have been to 
"symptomatology") from the time of discharge from service until 
the then present.

And in also denying the claim for tinnitus, the RO cited the fact 
that there were no complaints, treatment or diagnosis of this 
condition during the Veteran's military service - including when 
examined in April 1962 for separation from service, and no 
indications of continuity of "treatment" (again, this mistaken 
reference should instead have been to "symptomatology") from 
the time of his discharge from service until the then present or 
service connection for sensorineural hearing loss, which in turn 
would allow the RO to consider tinnitus on a secondary basis.

The several statutes and regulations governing claims for service 
connection, even at the relevant time at issue (September 1996) 
are found at 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 and 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.

Because, however, the RO lost the Veteran's claims file, the 
Board is unable to determine from the limited information and 
evidence available in the rebuilt file whether he timely appealed 
that September 1996 decision initially considering and denying 
these claims for service connection for bilateral hearing loss 
and tinnitus.  To have initiated a timely appeal of that 
decision, he must have filed a NOD by September 1997 (i.e., 
within one year following notification of that decision).  
38 C.F.R. §§ 20.201, 20.300, 20.301, 20.302, etc.

Moreover, because of this looming uncertainty resulting from the 
misplacement of his original file, through no fault of his, the 
Board must resolve all reasonable doubt in his favor and presume, 
as he is alleging, that he filed a timely appeal in response to 
that initial September 1996 decision denying these claims.  
38 C.F.R. § 3.102.  See again, also, Cromer, Russo, Cuevas, and 
O'Hare, etc., discussing this heightened obligation to consider 
the applicability of the benefit-of-the-doubt rule in this 
circumstance given the now absence of the potentially relevant 
records in his claims file for reasons beyond his control.

Resolving this doubt in his favor especially seems warranted 
since there is contemporaneously dated evidence in the rebuilt 
file indicating he had a history of bilateral hearing loss and 
tinnitus consistent with prior noise exposure, and keeping in 
mind that he had served as a rifleman in the military and had no 
recreational or other occupational noise exposure as a civilian 
that could alternatively have accounted for the eventual onset of 
these conditions.  See the reports of an October 1987 audiogram 
at a private clinic (the Ear Medical Group in Portland), 
the report of an April 1996 audiogram by Kaiser Permanente, the 
report of a June 1996 audiogram for a VA C&P examination, and 
perhaps most importantly an August 1997 statement from a private 
physician, P.J.M, M.D., an otolaryngologist (i.e., ear, nose and 
throat (ENT) specialist).

Given the stated bases of the RO's September 1996 denial of his 
claims, and the Veteran's contention that the RO had not 
considered all of the relevant evidence in that decision (as 
reflected on the rating sheet by what evidence was considered), 
it stands to reason that he indeed had contested that initial 
decision by filing a timely NOD to initiate an appeal.  See 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating 
a NOD need only express the Veteran's disagreement with a 
decision, not contain any predetermined or magic words or 
phrases).  The Board especially considers it significant that all 
of this evidence mentioned predates the September 1997 deadline 
for timely appealing that initial decision.



That initial September 1996 decision, therefore, never became 
final and binding on the Veteran based on the evidence then of 
record - rather, has remained pending.  See Myers v. Principi, 
16 Vet. App. 228 (2002).  Consequently, because of equitable 
tolling of those initial claims, there was no resultant need to 
submit new and material evidence to reopen the claims, although, 
as mentioned, the RO and even Board subsequently considered this 
threshold preliminary issue and the RO eventually reopened and 
granted the claims on their underlying merits after a de novo 
review of the record.  Moreover, there also is no present need to 
collaterally attack that initial decision on grounds of CUE.  The 
Board therefore need not make this additional determination of 
whether there was CUE in that initial decision.

Only in the alternative circumstance, had the Board concluded 
instead that that initial September 1996 decision became final 
and binding on the Veteran, would the Board in turn have to also 
address these additional ancillary issues.  According to 
governing statute and regulation, if a claim (once filed) is 
denied and not timely appealed, then the earliest possible 
effective date the Veteran can receive is when he files a 
petition to reopen the claim on the basis of new and material 
evidence.  The proper effective date for new and material 
evidence other than service treatment records received after a 
final disallowance is the date of receipt of the claim to reopen 
or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

Further concerning this, the Court has held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means 
a claim to reopen a previously and finally denied claim.  The 
statutory framework simply does not allow for the Board to reach 
back to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim.  See Sears v. Principi, 16 Vet. 
App. 244, 248 (2002); see also Livesay v. Principi, 15 Vet. App. 
165, 172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the application 
which 


resulted in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection award 
based upon the reopened claim as the date on which the Veteran 
"first sought to reopen his claim").

Here, though, as explained, the initial claims never became final 
and binding on the Veteran given the suggesting evidence, dated 
contemporaneous to that time at issue (1996 and 1997) of the 
timely initiation of an appeal of that initial decision by the 
filing of a NOD, which the Board cannot rule out occurred given 
that the Veteran's original claims file since has been lost and 
not recovered - only rebuilt with possibly not all of the 
evidence that was in the original file.  And this, in turn, 
negates any need for him to now collaterally attack that initial 
decision, much less successfully, by showing it involved CUE.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 
20.200, 20.302, 20.1103.  See also Flash v. Brown, 8 Vet. App. 
332, 340 (1995).  See, too, Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (indicating there would be no grounds for free-standing 
earlier effective date claims concerning matters addressed in 
that earlier rating decision, had it become final and binding).  

It follows that the correct effective date for the grant of 
service connection for the bilateral hearing loss and tinnitus is 
April 10, 1996, the date the Veteran initially filed these 
claims.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

III.  Entitlement to an Initial Compensable Rating for the 
Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than other others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once a 
disability is established, levels of hearing loss are determined 
by considering the pure tone threshold average and speech 
discrimination percentage scores, resulting in a Roman numeral 
designation for hearing loss.  38 C.F.R. § 4.85(b), Table VI.  
Disability ratings are assigned by combining the level of hearing 
loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical, i.e., nondiscretionary application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered).



The Veteran had a VA C&P audiology examination in September 2007.  
His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
70
80
LEFT
20
20
85
90
95

The average puretone threshold was 54 in the right ear and 73 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 86 percent in the left 
ear.  

During a prior March 2005 VA C&P audiological examination, the 
Veteran reported his situation of greatest difficulty was hearing 
soft speech especially in the presence of background noise.  That 
was a description of the effect of his disability on his daily 
activities.  38 C.F.R. § 4.10.  See also Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007).  Indeed, the C&P hearing 
examination worksheets were revised during the pendency of this 
appeal to include the effect of the Veteran's hearing loss 
disability on his occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007).  The revision 
to the worksheets was before the more recent September 2007 VA 
C&P examination, so presumably took these changes into account.

If the Veteran's puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the Roman numeral value is 
determined using both Table VI and VIa, whichever results in a 
higher numeral value.  38 C.F.R. § 4.86(a) (discussing 
exceptional patterns of hearing impairment).  However, his 
puretone thresholds do not meet the standard for an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86(a).  
However, he does have a puretone threshold of 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz with 
respect to his left ear (although not his right), to warrant 
application of § 4.86(b), another permissible exception for an 
exceptional pattern of hearing impairment.

Applying the results of the September 2007 C&P examination, when 
the Veteran had his greatest hearing loss (that is, in comparison 
to the amount shown during his prior March 2005 C&P exam) to 
Table VI of the VA regulations yields a Roman numeral value of I 
in the right ear.  With respect to the left ear, applying the 
results to Table VI yields a Roman numeral value of III, and 
applying the results to Table VIa yields a Roman numeral value of 
VI - which is higher.  Applying a right ear value of I and a left 
ear value of VI to Table VII, the Board finds that the Veteran's 
bilateral hearing loss warrants a 0 percent disability 
evaluation, and not more.

That said, the Board is also bound to consider whether the 
Veteran is entitled to a staged rating.  However, the evidence of 
record does not establish that he has at any time during the 
relevant time period at issue been entitled to a compensable 
rating for this disability.

The Veteran, as mentioned, previously had a VA C&P audiology 
examination in March 2005.  His pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
55
65
LEFT
20
20
55
75
70

The average puretone threshold was 45 in the right ear and 55 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 84 percent in the left 
ear.  

So, based on the results of that earlier evaluation, the 
Veteran's puretone thresholds did not meet the standard for an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a).  He also did not have a puretone threshold of 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz to warrant application of 38 C.F.R. § 4.86(b), another 
permissible exception for an exceptional pattern of hearing 
impairment.

Rather, applying the results of that March 2005 C&P examination 
to Table VI of the VA regulations yields a Roman numeral value of 
I in the right ear and II in the left ear.  Applying these values 
to Table VII, the Veteran's bilateral hearing loss warrants a 0 
percent disability evaluation, and not more.

The Board is also mindful of the other evidence the Veteran has 
submitted in support of this claim.  More specifically, he has 
also submitted August 2007, July 2003, and October 2000 private 
audiology reports in support of this claim.  While each report 
includes an audiogram, none specifies the puretone threshold 
measurements or averages in the type of graphical format 
described in §§ 4.85 and 4.86 to permit the Board to determine 
whether they show greater hearing loss.  The Board, itself, is 
not permitted to interpret the data in these reports.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

For these reasons and bases, the Board finds that the Veteran's 
bilateral hearing loss has not warranted a compensable disability 
rating at any time during the relevant time period at issue.  38 
C.F.R. § 4.85, Tables VI, VIa and VII, DC 6100.  Consequently, 
his claim must be denied.

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.



And, here, as there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment - meaning above and beyond that 
contemplated by the schedular rating assigned, suggesting the 
Veteran is not adequately compensated by the regular rating 
schedule, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  See Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-
96 (August 16, 1996).  


ORDER

An earlier effective date of April 10, 1996, is granted for 
service connection for bilateral hearing loss and tinnitus, 
subject to the statutes and regulations governing the payment of 
VA compensation.

However, the claim for an initial compensable rating for the 
bilateral hearing loss is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


